      Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

GARRY DILLARD,                   §
                                 §
          Plaintiff,             §
                                 §
v.                               §      CIVIL ACTION NO. _________
                                 §
INTERCONTINENTAL TERMINALS       §
COMPANY LLC; INTERCONTINENTAL    §
TERMINALS MANAGEMENT             §
COMPANY INC.; AND CIMA SERVICES, §
L.P.,                            §
                                 §
          Defendants.            §
                                 §
                                 §
      DEFENDANT INTERCONTINENTAL TERMINALS COMPANY LLC’S
                         NOTICE OF REMOVAL

               Defendant Intercontinental Terminals Company LLC (“ITC”) hereby removes

this action from the 215th Judicial District Court of Harris County, Texas, to the United States

District Court for the Southern District of Texas, Houston Division, pursuant to the provisions of

28 U.S.C. § 1441, et seq., on the basis of the following facts, which demonstrate the existence of

subject matter jurisdiction in this Court.

                                        I.   Introduction

               1.       On September 8, 2020, Plaintiff Garry Dillard (“Plaintiff”) commenced a

civil action against ITC, Intercontinental Terminals Management Company Inc. (“ITMC”), and

CIMA Services, L.P. (“CIMA”) in the 215th Judicial District Court of Harris County, Texas,

bearing Cause No. 2020-54452, styled Garry Dillard v. Intercontinental Terminals Company

LLC, Intercontinental Terminals Management Company Inc., and CIMA Services, LP.1


1
    Pl. Pet. (Ex. A).
        Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 2 of 14




                 2.    ITC has not been served with Plaintiff’s Petition as of the date of this

filing.

                 3.    This Court has jurisdiction over the state court action pursuant to 28

U.S.C. § 1332(a) because it is a civil action in which the amount in controversy exceeds the sum

of $75,000, exclusive of costs and interest, and the two non-diverse defendants—ITMC and

CIMA—were improperly joined, meaning complete diversity of citizenship exists. Therefore,

this action is one that may be removed to this Court pursuant to the provisions of 28 U.S.C. §

1441.

                               II.   Removal is Proper in This Case

A.        The amount in controversy exceeds $75,000.

                 4.    It is apparent from the face of the Petition that the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs. Plaintiff asserts negligence,

negligence per se, and gross negligence claims against ITC,2 and maintains that ITC is liable to

Plaintiff for the following categories of damages:

                       (i)      Past and future medical care;

                       (ii)     Past and future physical pain and suffering;

                       (iii)    Past and future physical impairment;

                       (iv)     Loss of earning capacity;

                       (v)      Past and future disfigurement;

                       (vi)     Medical monitoring; and

                       (vii)    Past and future mental anguish.3



2
     Pl. Pet. (Ex. A), ¶¶ 32–36; 40.
3
     Id. ¶ 41.



                                                  2
     Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 3 of 14




                5.     Lest there be any doubt as to the amount in controversy, Plaintiff

affirmatively alleges that he seeks damages “over $1,000,000.”4           Plaintiff’s contentions

regarding the monetary relief he seeks are controlling in this case for purposes of establishing

diversity jurisdiction. See 28 U.S.C. 1446(c)(2) (“If removal of a civil action is sought on the

basis of jurisdiction conferred by section 1332(a), the sum demanded in good faith in the initial

pleading shall be deemed to be the amount in controversy.”).

                6.     Plaintiff also seeks exemplary damages in connection with his gross

negligence claim.5 ITC rejects Plaintiff’s contention that punitive or exemplary damages are

warranted in this matter.     Nevertheless, “[t]he Fifth Circuit has held that the amount in

controversy may include punitive damages if they are recoverable as a matter of state law.”

Holland v. CitiMortgage, Inc., No. 4:16-CV-3219, 2017 WL 1409137, at *1 (S.D. Tex. Apr. 20,

2017) (citing St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998);

Celestine v. TransWood, Inc., 467 Fed. App’x 317, 319 (5th Cir. 2012) (unpublished)).

                7.     “Under the Texas Civil Practice and Remedies Code, a plaintiff is entitled

to recover exemplary damages if he proves, by clear and convincing evidence, that the defendant

acted . . . with gross negligence,” id. (quoting Manon v. Tejas Toyota, Inc., 162 S.W.3d 743, 757

(Tex. App.—Houston [14th Dist.] 2005, no pet.)), a claim Plaintiff has asserted in this case.

Exemplary damages under Texas law “may not exceed an amount equal to the greater of . . . [(1)]

two times the amount of economic damages; plus an amount equal to any noneconomic damages

found by the jury, not to exceed $750,000; or (2) $200,000.” TEX. CIV. PRAC. & REM. CODE §

41.008. Given these caps, a claim for exemplary damages, standing alone, is sufficient to


4
    Pl. Pet. (Ex. A), ¶ 6.
5
    Id. ¶ 36.



                                                3
      Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 4 of 14




establish that the amount in controversy is satisfied. See Jasso v. State Farm Lloyds, No. 1:15-

CV-203, 2015 WL 13674737, at *3 (S.D. Tex. Dec. 31, 2015) (“[I]t is apparent from the face of

[Plaintiff’s] Original Petition that the amount in controversy likely exceeds $75,000 because

[Plaintiff] has asserted a claim for exemplary damages that could result in an award of $200,000

or more.”), report and recommendation adopted, No. 1:15-CV-203, 2016 WL 10788075 (S.D.

Tex. Jan. 19, 2016).

B.      There is complete diversity of citizenship because ITMC and CIMA’s citizenship
        must be ignored in the removal analysis.

                8.      At the time this action was commenced and at present, Plaintiff was and

remains a citizen of Texas.6

                9.      At the time this action was commenced and at present, ITC was and is a

Delaware limited liability company.      “[T]he citizenship of an LLC is determined by the

citizenship of all of its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th

Cir. 2008).   ITC’s sole member, Mitsui USA, is a New York corporation with its principal place

of business in New York, at 200 Park Avenue, New York, NY 10166. For diversity purposes, a

corporation is “a citizen of every State and foreign state by which it has been incorporated and of

the State or foreign state where it has its principal place of business.” 28 U.S.C. § 1332(c)(1).

Thus, for purposes of diversity jurisdiction, ITC is a citizen of New York. See 28 U.S.C. §

1332(c)(1); Harvey, 542 F.3d at 1080.

                10.     Plaintiffs have improperly joined two additional defendants: ITMC and

CIMA.

                11.     At the time this action was commenced and at present, ITMC was and

remains a corporation organized in the State of Texas, with its principal place of business in

6
     Pl. Pet. (Ex. A), ¶ 2.



                                                4
      Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 5 of 14




Houston, Texas. ITMC is an entity wholly owned by Stephen Miles, the former president of ITC

who retired from that position in 2006, and his wife, Marilyn Miles.

                   12.   At the time this action was commenced and at present, CIMA was and

remains a domestic limited partnership organized in the State of Texas. The general partner of

CIMA Services, LP is CIMA Services Management, Inc., which is a corporation organized in the

State of Texas with its principal place of business in Harris County, Texas.

                   13.   ITMC and CIMA are therefore citizens of Texas for purposes of diversity

jurisdiction. 28 U.S.C. § 1332(c) (corporations); Harvey, 542 F.3d at 1079 (holding that the

“citizenship of a limited partnership is based upon the citizenship of each of its partners”). Were

they proper parties to this lawsuit, their presence would preclude the Court’s exercise of its

diversity jurisdiction. However, because they were improperly joined (as explained below),

ITMC and CIMA’s citizenships are ignored for purposes of the removal analysis. Lopez v.

United Prop. & Cas. Ins. Co., 197 F. Supp. 3d 944, 948 (S.D. Tex. 2016) (“[T]he court may

ignore an improperly joined, non-diverse defendant when determining its subject-matter

jurisdiction.”).

C.      ITMC and CIMA were improperly joined.

                   14.   Plaintiffs in related litigation regarding the ITC fire have attempted to join

ITMC and CIMA as defendants, presumably to defeat diversity jurisdiction. See Munoz et al. v.

Intercontinental Terminals Company, LLC (“Munoz”), 4:19-cv-01460 (DE 6, 21, 156, 192).

Indeed, Plaintiff’s counsel in this case has been integrally involved in those efforts and is part of

the leadership structure for the plaintiffs in the consolidated litigation related to the ITC fire.

Munoz DE 223. To date, the court has rejected the plaintiffs’ attempts to join ITMC and CIMA

as defendants, necessarily considering the viability of purported claims against these companies.




                                                   5
      Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 6 of 14




               15.     A defendant is improperly joined if there is no possibility of recovery by

the plaintiff, meaning that “there is no reasonable basis for the district court to predict that the

plaintiff might be able to recover” against the non-diverse defendant. Smallwood v. Ill. Cent.

R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (en banc). The Court “conduct[s] a Rule 12(b)(6)-

type analysis” to determine whether there is a reasonable basis to predict that the plaintiff may

recover from the non-diverse defendant. Anderson v. Georgia Gulf Lake Charles, LLC, 342 Fed.

App’x 911, 915 (5th Cir. 2009). Thus, “a plaintiff is obligated to provide ‘more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.’”

Bradley v. Phillips Petroleum Co., 527 F. Supp. 2d 625, 636 (S.D. Tex. 2007) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)), aff’d, 337 F. App’x 397 (5th Cir. 2009).

               16.     Alternatively, “if the plaintiff has stated a claim, but has misstated or

omitted discrete facts that would determine the propriety of joinder, the district court may pierce

the pleadings and conduct a summary inquiry.” Anderson, 342 Fed. App’x at 915 (internal

quotations omitted).

               17.     Here, Plaintiff has improperly joined ITMC and CIMA. In both instances,

Plaintiff has failed to state a cause of action against these Defendants and/or has misstated or

omitted facts that would determine the propriety of joinder.

               i.      ITMC was improperly joined.

               18.     Plaintiff has failed to state a claim against ITMC under Texas law.

               19.     Plaintiff has included ITMC as a defendant presumably because it is a

Texas citizen, but with no factual allegations indicating any involvement in or responsibility for

the underlying incident or Plaintiff’s alleged damages.




                                                 6
      Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 7 of 14




               20.     Plaintiff has alleged negligence, gross negligence, and negligence per se

claims against ITMC premised on the generic allegation that ITMC “participated in the

development of ITC’s operating procedures . . ., and the training of ITC employees.”7

               21.     From there, Plaintiff merely alleges in conclusory fashion that ITMC

failed to provide these unspecified services in a proficient manner. But Plaintiff’s Petition

contains no factual allegations establishing what those alleged deficiencies were or how they

relate in any way to the underlying incident or Plaintiff’s alleged damages. Plaintiff’s failure to

supply any plausible, factual link between ITMC’s alleged conduct and the underlying incident is

fatal to his negligence claims. Del Castillo v. PMI Holdings N. Am. Inc., No. 4:14-CV-3435,

2015 WL 3833447, at *6 (S.D. Tex. June 22, 2015) (finding plaintiffs had failed to state “a

plausible, non-conclusory allegation as to breach” where their claims failed to identify any link

between the allegedly wrongful conduct and the incident allegedly resulting in injury). And her

undifferentiated liability averments directed at both ITC and ITMC cannot salvage Plaintiff’s

deficient allegations. Id. (“A complaint does not satisfy the requirements of Iqbal and Twombly

by lumping together all defendants, while providing no factual basis to distinguish their

conduct.”); Plascencia v. State Farm Lloyds, No. 4:14-CV-524-A, 2014 WL 11474841, at *5

(N.D. Tex. Sept. 25, 2014) (recognizing that “[m]erely lumping diverse and non-diverse

defendants together in undifferentiated liability averments of a petition does not satisfy the

requirement to state specific actionable conduct against the non-diverse defendant.”) (quoting

Studer v. State Farm Lloyds, No. 4:13-CV-413, 2014 WL 234352, at *4 (E.D. Tex. Jan. 21,

2014)).




7
    Pls. Pet. (Ex. A-1), ¶ 28.



                                                7
      Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 8 of 14




                22.     Even if Plaintiff had stated a claim against ITMC (which he has not),

because he has “misstated or omitted discrete and undisputed facts,” the Court may “pierce the

pleadings and conduct a summary inquiry” to determine the propriety of ITMC’s joinder.

Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005).

                23.     As noted above, Plaintiff’s claims against ITMC are premised on the

allegation that ITMC “participated in the development of ITC’s operating procedures . . . and the

training of ITC employees” relevant to the incident at issue in this lawsuit.8

                24.     Contrary to Plaintiff’s conclusory allegations, ITMC has provided no

management or consulting services to ITC that could conceivably be relevant to this dispute.

ITMC, formerly known as Stemil, Inc. (“Stemil”), is an entity that has been owned since its

inception by Stephen Miles and his wife, Marilyn Miles. Mr. Miles was the president of ITC

from its founding in 1972 through his retirement in 2006. His entity, Stemil (i.e., ITMC), held

an interest in the entity that operated the ITC terminal facility until 1996, when it sold that

interest. Stemil (i.e., ITMC) has never held an interest in the terminal facility itself. Neither Mr.

Miles nor his entity, ITMC, has had any involvement with ITC’s operations since his retirement

in 2006, a full thirteen years before this incident.

                25.     The documents excerpted and attached as exhibits to Plaintiff’s Petition

confirm that Plaintiff has no basis to assert claims against ITMC. Some of the documents relate

to ITC, not ITMC, or are entirely irrelevant to operations at the ITC terminal facility. Others

contain statements by individuals who would have no personal knowledge of ITC’s operations

and management or ITMC’s purported involvement in either. The remaining documents reflect

nothing more than the historical connection between Mr. Miles and ITMC, on the one hand, and


8
    Pls. Pet. (Ex. A-1), ¶ 28.



                                                   8
      Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 9 of 14




ITC’s terminal facility, on the other. These materials provide no support for Plaintiff’s bald

assertions that ITMC’s alleged participation in the creation of procedures and training had

anything to do with the 2019 fire forming the basis of her claims, which occurred roughly 13

years after Mr. Miles retired as president of ITC.

                26.    Plaintiff’s factual allegations directed at ITMC are not only insufficient to

state a claim, but are also demonstrably inaccurate.

                ii.    CIMA was improperly joined.

                27.    Plaintiff has failed to state a cause of action against CIMA and, in any

event, has misstated discrete and undisputed facts in his attempt to allege valid claims against

CIMA. As with ITMC, it is apparent that CIMA was included as a defendant in this lawsuit for

the sole purpose of defeating diversity jurisdiction. Indeed, the Court has already found that

virtually identical allegations are insufficient to state a viable claim against CIMA in denying

leave to add CIMA as a defendant.9

                28.    Plaintiff alleges that CIMA is liable for negligence, gross negligence, and

negligence per se and is responsible for the incident forming the basis of his claims because of

work it did at ITC’s facility three years before that incident.10 Specifically, Plaintiff alleges that

“ITC hired CIMA to upgrade the butane injection system” and that it replaced two-inch piping

with four-inch “used piping” that was inadequate to serve as a butane injection line.11 Plaintiff

further alleges that CIMA was responsible for “obtaining all required work permits and for




9
     See Munoz, DE 374.
10
     Id. at ¶¶ 37-40
11
     Id. at ¶ 14.



                                                  9
     Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 10 of 14




inspection and testing” of the butane injection line,12 but “failed to adequately conduct these

inspections and tests.”13

                 29.    These allegations are insufficient as a matter of law because Plaintiff’s

petition fails to identify any causal connection between CIMA’s work at ITC’s facility and the

incident forming the basis of their claims In particular, Plaintiff fails to explain or plausibly

allege how purportedly deficient piping used to inject butane could result in a release of naphtha.

Thus, Plaintiffs have failed to allege proximate cause. Bonin v. Sabine River Auth. of Tex., No.

1:17-CV-00134-TH, 2019 WL 1246259, at *8 (E.D. Tex. Mar. 1, 2019) (citing W. W. Invs., Inc.

v. Urena, 162 S.W.3d 547, 551 (Tex. 2005)), report and recommendation adopted, No. 1:17-

CV-00134-TH, 2019 WL 1244705 (E.D. Tex. Mar. 18, 2019) (a plaintiff must plausibly allege

that his or her injuries “would not have occurred otherwise” without the defendant’s conduct).

                 30.    That CIMA has been improperly joined in this case is further confirmed

by the documentation produced by CIMA, which is in the record for the consolidated

proceedings related to the ITC fire. For example, CIMA has produced documentation showing

that it replaced the two-inch piping with new, four-inch piping,14 contrary to Plaintiff’s

allegations that the piping came from “a section of the old Aniline wash line.”15 Moreover,

CIMA has produced documentation plainly showing that it inspected the piping.16




12
     Id. ¶ 15.
13
     Id.
14
     Munoz DE 163-4.
15
     Pls. Pet. (Ex. A-1), ¶ 14.
16
     Munoz DE 163-4.



                                                10
     Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 11 of 14




                  31.   Finally, governmental reports and materials related to the incident that are

included with Plaintiff’s Petition provide further support for the inevitable conclusion that his

conclusory allegations against CIMA find no support in the relevant facts. None of those

documents so much as reference CIMA, let alone suggest that its work caused or contributed to

the incident.17

           III.     The Procedural Requirements for Removal have been Satisfied

                  32.   This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) because

ITC has yet to be served with Plaintiff’s Petition.

                  33.   The United States District Court for the Southern District of Texas,

Houston Division, includes the county in which the state court action is now pending. Therefore,

this Court is a proper venue for removal of this action pursuant to 28 U.S.C. §§ 124(b)(2) and

1441(a).

                  34.   Neither ITMC nor CIMA have been served with this petition. Moreover,

as improperly joined defendants, ITMC and CIMA need not consent to removal. See Rico v.

Flores, 481 F.3d 234, 239 (5th Cir. 2007).

                  35.   Pursuant to 28 U.S.C. § 1446(d), ITC is simultaneously filing written

notice of this removal with the district clerk of the state court where the action is currently

pending.   Copies of the Notice of Filing Notice of Removal, together with this Notice of

Removal, are being served upon counsel for all parties pursuant to 28 U.S.C § 1446(d).

                  36.   Pursuant to Local Rule 81 for the Southern District of Texas, ITC attaches

the following indexed documents to this removal:




17
     Pls. Pet. (Ex. A-1), Exs. A and B.



                                                 11
     Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 12 of 14




                        (i)     Pleadings asserting causes of action, e.g., petitions, counterclaims,
                                cross-actions, third-party actions, interventions and all answers to
                                such pleadings (Exhibit A);

                        (ii)    All executed process in the case (Exhibit B);

                        (iii)   All orders signed by the State Judge (Exhibit C);

                        (iv)    The docket sheet (Exhibit D);

                        (v)     An index of matters being filed (Exhibit E); and

                        (vi)    A list of all counsel of record, including addresses, telephone
                                numbers, and parties represented (Exhibit F).

                 37.    ITC submits this Notice of Removal without waiving any defenses to the

claims asserted by Plaintiff, without conceding that Plaintiff has pled claims upon which relief

may be granted, without admitting that Plaintiff has standing, and without admitting that Plaintiff

is entitled to any monetary or equitable relief whatsoever.

                                         IV.   Conclusion

                 ITC prays that this Court take jurisdiction of this action to its conclusion and to

final judgment, to the exclusion of any further proceedings in the State court in accordance with

the above law.




                                                 12
    Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 13 of 14




Date: October 8, 2020                  Respectfully submitted,

                                       BAKER BOTTS L.L.P.
OF COUNSEL:
Michael S. Goldberg                    By: /s/ Russell C. Lewis
Texas Bar No. 08075800                       Russell C. Lewis
Federal I.D. No. 01279                       Attorney-in-Charge
Benjamin Gonsoulin                           Texas Bar No. 24036968
Texas Bar No. 24099682                       Federal I.D. No. 569523
Federal I.D. No. 2969896                     One Shell Plaza
Kelly Hanen                                  910 Louisiana Street
Texas Bar No. 24101862                       Houston, Texas 77002-4995
Federal I.D. No. 3038458                     Telephone: (713) 229-1767
Elizabeth Furlow                             Facsimile: (713) 229-2867
Texas Bar No. 24109899                       russell.lewis@bakerbotts.com
Federal I.D. No. 3402815
BAKER BOTTS L.L.P.                     ATTORNEYS FOR DEFENDANT
One Shell Plaza                        INTERCONTINENTAL TERMINALS
910 Louisiana Street                   COMPANY LLC
Houston, Texas 77002-4995
Telephone: (713) 229-1234
Facsimile: (713) 229-1522
michael.goldberg@bakerbotts.com
ben.gonsoulin@bakerbotts.com
kelly.hanen@bakerbotts.com
elizabeth.furlow@bakerbotts.com

Ivan M. Rodriguez
Texas Bar No. 24058977
Federal I.D. No. 4566982
Marc G. Matthews
Texas Bar No. 24055921
Federal I.D. No. 705809
J. Alan Harrell
Texas Bar No. 24114609
Federal I.D. No. 3416065
PHELPS DUNBAR LLP
500 Dallas, Suite 1300
Houston, Texas 77002
Telephone: (713) 626-1386
Telecopier: (713) 626-1388
ivan.rodriguez@phelps.com
marc.matthews@phelps.com
alan.harrell@phelps.com




                                     13
     Case 4:20-cv-03469 Document 1 Filed on 10/08/20 in TXSD Page 14 of 14




                               CERTIFICATE OF SERVICE

               This certifies that a copy of the above and foregoing was sent by electronic mail
to the following counsel of record on this 8th day of October 2020.

              William R. Ogden
              Farrar & Ball, LLP
              1117 Herkimer Street
              Houston, TX 77008
              bill@fbtrial.com

              Chance A. McMillan
              The McMillan Law Firm
              440 Louisiana, Ste. 1200
              Houston, Texas 77002-1691
              cam@mcmillanfirm.com

              Attorneys for Plaintiff


                                            /s/ Russell C. Lewis
                                            Russell C. Lewis




                                              14
